Case 19-11466-MFW   Doc 2273   Filed 04/19/21   Page 1 of 9
Case 19-11466-MFW   Doc 2273   Filed 04/19/21   Page 2 of 9

                    EXHIBIT A
                               Case 19-11466-MFW                  Doc 2273      Filed 04/19/21   Page 3 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                  Served 4/12/2021

ALAN GELB, ESQ.                                    ALBERT EINSTEIN HEALTHCARE NETWORK       ARENT FOX LLP
AGELBLAW@YAHOO.COM                                 PENNY J. REZET                           GEORGE P. ANGELICH
                                                   REZETP@EINSTEIN.EDU                      GEORGE.ANGELICH@ARENTFOX.COM


ARENT FOX LLP                                      ASHBY & GEDDES, P.A.                     ASHBY & GEDDES, P.A.
PHILLIP KHEZRI                                     GREGORY TAYLOR                           KATHARINA EARLE
PHILLIP.KHEZRI@ARENTFOX.COM                        GTAYLOR@ASHBYGEDDES.COM                  KEARLE@ASHBYGEDDES.COM


ATTORNEY FOR THE CITY OF PA                        BALLARD SPAHR LLP                        BALLARD SPAHR LLP
MEGAN HARPER                                       CHANTELLE D. MCCLAMB                     TOBEY M. DALUZ
MEGAN.HARPER@PHILA.GOV                             MCCLAMBC@BALLARDSPAHR.COM                DALUZT@BALLARDSPAHR.COM


BALLARD SPAHR LLP                                  BAYARD, P.A.                             BAYARD, PA
VINCENT J. MARRIOTT                                SOPHIE E. MACON                          JUSTIN ALBTERTO
MARRIOTT@BALLARDSPAHR.COM                          SMACON@BAYARDLAW.COM                     JALBERTO@BAYARDLAW.COM


BERGER LAW GROUP, P.C.                             BERGER LAW GROUP, P.C.                   BIELLI & KLAUDER, LLC
MATTHEW R. KAUFMANN,                               PHILLIP BERGER                           DAVID KLAUDER
KAUFMANN@BERGERLAWPC.COM                           BERGER@BERGERLAWPC.COM                   DKLAUDER@BK-LEGAL.COM


BUCHALTER, A PROFESSIONAL CORP                     CIARDI CIARDI & ASTIN                    CIARDI CIARDI & ASTIN
SHAWN M. CHRISTIANSON                              ALBERT CIARDI                            JOSEPH MCMAHON
SCHRISTIANSON@BUCHALTER.COM                        ACIARDI@CIARDILAW.COM                    JMCMAHON@CIARDILAW.COM


COMMONWEALTH OF PA DEPT OF LABOR AND INDUST DENTON US, LLP                                  DENTONS US, LLP
DEB SECREST                                 OSCAR PINKAS                                    LAUREN MACKSOUD
RA-LI-UCTS-BANKRUPT@STATE.PA.US             OSCAR.PINKAS@DENTONS.COM                        LAUREN.MACKSOUD@DENTONS.COM


DILWORTH PAXSON                                    DLA PIPER LLP                            DLA PIPER LLP
PETER C. HUGHES,                                   RICHARD A. CHESLEY                       STUART M. BROWN
PHUGHES@DILWORTHLAW.COM                            RICHARD.CHESLEY@DLAPIPER.COM             STUART.BROWN@DLAPIPER.COM


DREXEL UNIVERSITY COLLEGE OF MEDICINE              DRINKER BIDDLE & REATH LLP               DRINKER BIDDLE & REATH LLP
STEPHEN A. COZEN, ESQ.                             MARITA S. ERBECK                         PATRICK A. JACKSON
SCOZEN@COZEN.COM                                   MARITA.ERBECK@DBR.COM                    PATRICK.JACKSON@DBR.COM


DUANE MORRIS LLP                                   DUANE MORRIS LLP                         FAEGRE DRINKER BIDDLE & REATH LLP
JARRET HITCHINGS                                   MAIRI V. LUCE                            IAN J. BAMBRICK
JPHITCHINGS@DUANEMORRIS.COM                        LUCE@DUANEMORRIS.COM                     IAN.BAMBRICK@FAEGREDRINKER.COM


FAEGRE DRINKER BIDDLE & REATH LLP                  FAEGRE DRINKER BIDDLE & REATH LLP        FINEMAN KREKSTEIN & HARRIS, PC
JAY.JAFFE@FAEGREDRINKER.COM                        KAYLA BRITTON                            DEIRDRE M. RICHARDS
                                                   KAYLA.BRITTON@FAEGREDRINKER.COM          DRICHARDS@FINEMANLAWFIRM.COM


FOX ROTHSCHILD LLP                                 GELLERT SCALI BUSENKELL & BROWN, LLC     GIBBONS P.C
THOMAS HORAN                                       MICHAEL BUSENKELL                        DAVID N. CRAPO
THORAN@FOXROTHSCHILD.COM                           MBUSENKELL@GSBBLAW.COM                   DCRAPO@GIBBONSLAW.COM


GIBBONS P.C.                                       GIBBONS P.C.                             GIBBONS P.C.
DALE E. BARNEY                                     HOWARD A. COHEN                          NATASHA M. SONGONUGA
DBARNEY@GIBBONSLAW.COM                             HCOHEN@GIBBONSLAW.COM                    NSONGONUGA@GIBBONSLAW.COM


GIBBONS P.C.                                       GREENBERG TRAURIG, LLP                   GREENBERG TRAURIG, LLP
ROBERT K. MALONE                                   DENNIS A. MELORO                         NANCY A. PETERMAN
RMALONE@GIBBONSLAW.COM                             MELOROD@GTLAW.COM                        PETERMANN@GTLAW.COM


HOGAN & MCDANIEL                                   HOGAN & MCDANIEL                         HOGAN & MCDANIEL
DANIEL C. KERRICK                                  DANIEL K. HOGAN                          GARVAN F. MCDANIEL
DCKERRICK@DKHOGAN.COM                              DKHOGAN@DKHOGAN.COM                      GFMCDANIEL@DKHOGAN.COM




Page 1 of 3
                               Case 19-11466-MFW                  Doc 2273        Filed 04/19/21   Page 4 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                      Served 4/12/2021

HONIGMAN LLP                                       HONIGMAN LLP                               JD THOMPSON LAW
E TODD SABLE                                       LAWRENCE A. LICHTMAN                       JUDY D. THOMPSON
TSABLE@HONIGMAN.COM                                LLICHTMAN@HONIGMAN.COM                     JDT@JDTHOMPSONLAW.COM


JEFFER MANGELS BUTLER & MITHCELL LLP               JONES WALKER LLP                           KIRKLAND & ELLIS LLP
MMARTIN@JMBM.COM                                   JEFFREY R. BARBER                          GREGORY F. PESCE
                                                   JBARBER@JONESWALKER.COM                    GREGORY.PESCE@KIRKLAND.COM


KIRKLAND & ELLIS LLP                               KIRKLAND & ELLIS LLP                       KURTZMAN, STEADY, LLC
NICOLE GREENBLATT                                  STEPHEN C. HACKNEY                         JEFFREY KURTZMAN
NICOLE.GREENBLATT@KIRKLAND.COM                     STEPHEN.HACKNEY@KIRKLAND.COM               KURTZMAN@KURTZMANSTEADY.COM


LATHAM & WATKINS LLP                               LATHAM & WATKINS LLP                       LAW OFFICES OF MITCHELL J. MALZBERG, LLC
MATTHEW J. CARMODY                                 SUZZANNE UHLAND                            MITCHELL J. MALZBERG
MATT.CARMODY@LW.COM                                SUZZANNE.UHLAND@LW.COM                     MMALZBERG@MJMALZBERGLAW.COM


MARKOWITZ & RICHMAN                                MARKOWITZ AND RICHMAN                      MARON MARVEL BRADLEY ANDERSON & TARDY, LLC
JWALTERS@MARKOWITZANDRICHMAN.COM                   CLAIBORNE S. NEWLIN                        STEPHANIE A. FOX
                                                   CNEWLIN@MARKOWITZANDRICHMAN.COM            SAF@MARONMARVEL.COM


MATTLEMAN WEINROTH & MILLER, P.C                   MCCARTER & ENGLISH, LLP                    MED ONE CAPITAL FUNDING, LLC
CHRISTINA PROSS                                    WILLIAM F. TAYLOR                          DLEIGH@RQN.COM
CPROSS@MWM-LAW.COM                                 WTAYLOR@MCCARTER.COM


MICHAEL WOLF                                       MOYE WHITE LLP                             MOYE WHITE LLP
MICHAEL WOLF                                       TIMOTHY M. SWANSON                         VIKRAMA S. CHANDRASHEKAR
MIKEWOLFMD@GMAIL.COM                               TIM.SWANSON@MOYEWHITE.COM                  VIKA.CHANDRASHEKAR@MOYEWHITE.COM


O’DONOGHUE & O’DONOGHUE LLP                        OFFICE OF ATTORNEY GENERAL                 OFFICE OF ATTORNEY GENERAL
LANCE GEREN, ESQ.                                  CAROL E. MOMJIAN                           CHRISTOPHER R. MOMJIAN
LGEREN@ODONOGHUELAW.COM                            CMOMJIAN@ATTORNEYGENERAL.GOV               CRMOMJIAN@ATTORNEYGENERAL.GOV


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                 OFFICE OF ATTORNEY GENERAL
DAVID DEMBE                                        LISA M. RHODE                              RYAN B. SMITH
DDEMBE@ATTORNEYGENERAL.GOV                         LRHODE@ATTORNEYGENERAL.GOV                 RBSMITH@ATTORNEYGENERAL.GOV


OFFICE OF THE UNITED STATES ATTORNEY               OFFICE OF THE UNITED STATES TRUSTEE        PACHULSKI STANG ZIEHL & JONES LLP
USADE.ECFBANKRUPTCY@USDOJ.GOV                      BENJAMIN HACKMAN                           LAURA DAVIS JONES
                                                   BENJAMIN.A.HACKMAN@USDOJ.GOV               LJONES@PSZJLAW.COM


PACHULSKI STANG ZIEHL & JONES LLP                  PAUL BAILEY                                PEARLMAN & MIRANDA, LLC.
TIMOTHY P. CAIRNS                                  PAUL BAILEY                                PATRICIA A CELANO
TCAIRNS@PSZJLAW.COM                                MEGAN.RATCHFORD610@GMAIL.COM               PCELANO@PEARLMANMIRANDA.COM


PEPPER HAMILTON, LLP                               PEPPER HAMILTON, LLP                       POLSINELLI P.C
FRANCIS J. LAWALL                                  MARCY J. MCLAUGHLIN                        CHRISTOPHER A. WARD
FRANCIS.LAWALL@TROUTMAN.COM                        MARCY.SMITH@TROUTMAN.COM                   CWARD@POLSINELLI.COM


POTTER ANDERSON & CORROON LLP                      POTTER ANDERSON & CORROON LLP              POTTER ANDERSON & CORROON LLP
D. RYAN SLAUGH                                     JEREMY W. RYAN                             R. STEPHEN MCNEILL
RSLAUGH@POTTERANDERSON.COM                         JRYAN@POTTERANDERSON.COM                   RMCNEILL@POTTERANDERSON.COM


RICHARDS LAYTON & FINGER, PA                       RICHARDS LAYTON & FINGER, PA               RICHARDS LAYTON & FINGER, PA
BRENDAN J. SCHLAUCH                                MARK D. COLLINS                            MICHAEL J. MERCHANT
SCHLAUCH@RLF.COM                                   COLLINS@RLF.COM                            MERCHANT@RLF.COM


SAUL EWING ARNSTEIN & LEHR LLP                     SAUL EWING ARNSTEIN & LEHR LLP             SAUL EWING ARNSTEIN & LEHR LLP
ADAM ISENBERG                                      JEFFREY HAMPTON                            MARK MINUTI
ADAM.ISENBERG@SAUL.COM                             JEFFREY.HAMPTON@SAUL.COM                   MARK.MINUTI@SAUL.COM




Page 2 of 3
                               Case 19-11466-MFW                  Doc 2273       Filed 04/19/21     Page 5 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                    Served 4/12/2021

SAUL EWING ARNSTEIN & LEHR LLP                     SCHNADER HARRISON SEGAL & LEWIS LLP         SCHNADER HARRISON SEGAL & LEWIS LLP
MONIQUE DISABATINO                                 NICHOLAS J. LEPORE                          RICHARD A. BARKASY
MONIQUE.DISABATINO@SAUL.COM                        NLEPORE@SCHNADER.COM                        RBARKASY@SCHNADER.COM


SHIPMAN & GOODWIN LLP                              SILLS CUMMIS & GROSS P.C                    SILLS CUMMIS & GROSS P.C.
ERIC S. GOLDSTEIN                                  ANDREW H. SHERMAN                           BORIS I. MANKOVETSKIY
EGOLDSTEIN@GOODWIN.COM                             ASHERMAN@SILLSCUMMIS.COM                    BMANKOVETSKIY@SILLSCUMMIS.COM


STEVENS & LEE, P.C.                                STEVENS & LEE, P.C.                         STINSON LLP
JOSEPH H. HUSTON                                   ROBERT LAPOWSKY                             DARRELL CLARK
JHH@STEVENSLEE.COM                                 RL@STEVENSLEE.COM                           DARRELL.CLARK@STINSON.COM


STINSON LLP                                        STOEL RIVES LLP                             STRADLEY, RONON, STEVENS & YOUNG, LLP
TRACEY M. OHM                                      MARC A. AL                                  DEBORAH A. REPEROWITZ
TRACEY.OHM@STINSON.COM                             MARC.AL@STOEL.COM                           DREPEROWITZ@STRADLEY.COM


STRADLEY, RONON, STEVENS & YOUNG, LLP              STRADLEY, RONON, STEVENS & YOUNG, LLP       STREUSAND, LANDON, OZBURN & LEMMON, LLP
GRETCHEN M. SANTAMOUR                              JOELLE E. POLESKY                           SABRINA L. STREUSAND
GSANTAMOUR@STRADLEY.COM                            JPOLESKY@STRADLEY.COM                       STREUSAND@SLOLLP.COM


SULLIVAN, HAZELTINE, ALLISON, LLC.                 THE ROSNER LAW GORUP LLC                    TROUTMAN SANDERS LLP
WILLIAM D. SULLIVAN                                FREDERICK B. ROSNER                         JESSICA D. MIKHAILEVICH
BSULLIVAN@SHA-LLC.COM                              ROSNER@TEAMROSNER.COM                       JESSICA.MIKHAILEVICH@TROUTMAN.COM


TROUTMAN SANDERS LLP                               TYLER SACCHETTA, ESQUIRE                    U.S. DEPT OF JUSTICE
LOUIS CURCIO                                       TYLER@SBATTORNEY.COM                        MARCUS.S.SACKS@USDOJ.GOV
LOUIS.CURCIO@TROUTMAN.COM


UNDERWOOD PERKINS, P.C.                            UNDERWOOD PERKINS, P.C.                     WHITE AND WILLIAMS LLP
DAVID L. CAMPBELL                                  ELI D. PIERCE                               AMY E. VULPIO
DCAMPBELL@UPLAWTX.COM                              EPIERCE@UPLAWTX.COM                         VULPIOA@WHITEANDWILLIAMS.COM


WHITE AND WILLIAMS LLP                             WILLIG, WILLIAMS & DAVIDSON
MARC S. CASARINO                                   JESSICA KOLANSKY
CASARINOM@WHITEANDWILLIAMS.COM                     JKOLANSKY@WWDLAW.COM


                                                                                           Parties Served: 116




Page 3 of 3
Case 19-11466-MFW   Doc 2273   Filed 04/19/21   Page 6 of 9

                    EXHIBIT B
                               Case 19-11466-MFW                 Doc 2273    Filed 04/19/21     Page 7 of 9
Center City Healthcare, LLC, et al. - Service List to Facsimile Recipients                                    Served 4/12/2021

OFFICE OF THE ATTORNEY GENERAL
717-787-8242




                                                                                      Parties Served: 1




Page 1 of 1
Case 19-11466-MFW   Doc 2273   Filed 04/19/21   Page 8 of 9

                    EXHIBIT C
                                Case 19-11466-MFW            Doc 2273       Filed 04/19/21     Page 9 of 9
Center City Healthcare, LLC, et al. - U.S. Mail                                                                             Served 4/12/2021

CITY OF PHILADELPHIA                              FREEDMAN & LORRY, P.C.                      INTERNAL REVENUE SERVICE
ATTN: LAW DEPT                                    C/O SUSAN A. MURRAY                         P.O. BOX 7346
1515 ARCH ST, 17TH FL                             ATTN: TRAINING & UPGRADING FUND             PHILADELPHIA, PA 19101-7346
PHILADELPHIA, PA 19102                            1601 MARKET ST, STE 1500
                                                  PHILADELPHIA, PA 19103



INTERNATIONAL BROTHERHOOD OF                      NATIONAL UNION OF HOSPITAL AND              NATIONAL UNION OF HOSPITAL AND
ELECTRICAL WORKERS, LOCAL 98                      HEALTHCARE EMPLOYEES, AFSCME, AFL-CIO       HEALTHCARE EMPLOYEES, DISTRICT 1199C
1701 SPRING GARDEN ST                             1319 LOCUST ST                              1319 LOCUST ST
PHILADELPHIA, PA 19130                            PHILADELPHIA, PA 19107                      PHILADELPHIA, PA 19107




PENNSYLVANIA ASSOC OF                             PENNSYLVANIA DEPT OF HEALTH                 ST. MARY'S MEDICAL CTR
STAFF NURSES AND ALLIED PROFESSIONALS             ATTN: DR. RACHEL LEVINE                     1201 LANGHORNE-NEWTOWN RD
1 FAYETTE STREET, SUITE 475                       HEALTH AND WELFARE BUILDING                 LANGHORNE, PA 19047
CONSHOHOCKEN, PA 19428                            625 FORESTER ST, 8TH FL W
                                                  HARRISBURG, PA 17120



TYLER SACCHETTA, ESQUIRE                          UNITED STATES DEPARTMENT OF JUSTICE         UNITED STATES DEPT OF JUSTICE
308 EAST SECOND STREET                            ATTN: CIVIL DIVISION                        950 PENNSYLVANIA AVE, NW
MEDIA, PA 19063                                   1100 L ST, NW, 10030                        WASHINGTON, DC 20530-0001
                                                  WASHINGTON, DC 20005



                                                                                          Parties Served: 12




Page 1 of 1
